USDC IN/ND case 3:19-cv-00612-JD-MGG document 40 filed 01/13/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER TODD WILLIAMS,

              Plaintiff,

                     v.                          CAUSE NO. 3:19-CV-612-JD-MGG

 BO HOLCOMB, et al.,

              Defendants.

                                OPINION AND ORDER

      Christopher Todd Williams, a prisoner without a lawyer, proceeds on an Eighth

Amendment claim against Officer Holcomb and Dr. Tchapchet for acting with

deliberate indifference to his scabies infection by denying him medical treatment from

January through March 2019, an Eighth Amendment claim against Officer Holcomb for

placing him in an overcrowded cell with standing water in July 2019, and an Eighth

Amendment claim against Officer Holcomb for failing to address the broken toilet in his

cell in January and February 2019.

      Officer Holcomb filed a motion for summary judgment, arguing that he

responded reasonably to Williams’ complaint of a rash and that he was not personally

involved with Williams’ cell assignment or the maintenance of Williams’ cell. Officer

Holcomb also provided Williams with the summary judgment notice required by N.D.

Ind. L.R. 56-1 and a copy of both Federal Rule of Civil Procedure 56 and Local Rule 56-

1. ECF 34. The notice informed Williams of the consequences of forgoing a response. It

advised that, unless he disputed the facts presented by the defendants, the court could
USDC IN/ND case 3:19-cv-00612-JD-MGG document 40 filed 01/13/21 page 2 of 5


accept those facts as true. See Fed. R. Civ. P. 56(e). It further advised that a lack of

response could result in the dismissal of his case. See Fed. R. Civ. P. 56(a). Nevertheless,

Williams did not file a response.

       Andrew Holcomb, Chief Jail Officer for the Marshall County Jail, submitted an

affidavit, attesting that, on January 23, 2019, Williams notified jail staff that he had an

“itching problem” that he speculated was scabies. ECF 33-2. Officer Holcomb first

became aware of this issue when he received Williams’ grievance submitted on

February 7, 2019. Id. In response, Officer Holcomb consulted with medical staff. Id. They

informed him that they had received similar reports from other inmates and intended to

take preventative measures with medication, though they had not diagnosed any

inmates with scabies. Id. On February 14, Officer Holcomb told Williams that the

medication would arrive shortly and to submit the appropriate medical request. Id.

According to medical records, Williams received the medication twice each day for two

weeks beginning on February 21. ECF 33-3.

       Officer Holcomb also submitted a maintenance record indicating that a work

order to fix the toilet in Williams’ cell was placed and resolved on January 30, 2019. ECF

33-2 at 31. Additionally, Officer Holcomb submitted housing records indicating that

Williams was assigned to a temporary floor bunk on July 26, 2019, but was moved to a

permanent bunk one day later. Id. at 34. Officer Holcomb was not personally involved

with either of these issues. Id. at 4, 6.

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.


                                               2
USDC IN/ND case 3:19-cv-00612-JD-MGG document 40 filed 01/13/21 page 3 of 5


Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between the parties makes

summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id. In determining whether summary judgment is appropriate,

the deciding court must construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Ogden v. Atterholt, 606

F.3d 355, 358 (7th Cir. 2010).

       Williams asserts an Eighth Amendment claim against Officer Holcomb for acting

with deliberate indifference to his scabies infection by denying him medical treatment

from January through March 2019, by placing him in an overcrowded cell with standing

water in July 2019, and by failing to address the broken toilet in his cell in January and

February 2019. Under the Eighth Amendment, inmates are entitled to adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability under the Eighth

Amendment, a prisoner must show: (1) his medical need was objectively serious; and

(2) the defendant acted with deliberate indifference to his medical need. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). Deliberate indifference is a high standard, and is

“something approaching a total unconcern for a prisoner’s welfare in the face of serious

risks,” or a “conscious, culpable refusal” to prevent harm. Duane v. Lane, 959 F.2d 673,

677 (7th Cir. 1992). “[C]onduct is deliberately indifferent when the official has acted in

an intentional or criminally reckless manner, i.e., the defendant must have known that


                                              3
USDC IN/ND case 3:19-cv-00612-JD-MGG document 40 filed 01/13/21 page 4 of 5


the plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.” Board v.

Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Correctional officers are entitled to rely on

medical staff to provide adequate medical care to inmates. Burks v. Raemisch, 555 F.3d

592, 595 (7th Cir. 2009). Further, “[l]iability depends on each defendant’s knowledge

and actions, not on the knowledge or actions of persons they supervise.” Id. at 594.

       The record demonstrates that Officer Holcomb responded reasonably to

Williams’ concerns regarding a scabies infection by consulting with medical staff

regarding their medical assessment and plan to address it, relaying that information to

Williams, and advising him to submit the appropriate medical request for medication,

which he received shortly thereafter. The record further demonstrates that Officer

Holcomb was not personally involved with the broken toilet in Williams’ cell in January

2019 or with the standing water in Williams’ cell in July 2019. Because the record

contains no evidence to suggest that Officer Holcomb acted with deliberate indifference

toward Williams, the court grants the motion for summary judgment and dismisses the

claims against Officer Holcomb. Williams’ claim against Dr. Tchaptchet remains.

       For these reasons, the court:

       (1) GRANTS the motion for summary judgment (ECF 32);

       (2) DISMISSES Bo Holcomb; and

       (3) DENIES as UNNECESSARY the motion to extend the dispositive motion

deadline (ECF 31).




                                             4
USDC IN/ND case 3:19-cv-00612-JD-MGG document 40 filed 01/13/21 page 5 of 5


     SO ORDERED on January 13, 2021

                                          /s/JON E. DEGUILIO
                                          CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




                                      5
